United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.N., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Cumberland, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-214
Issued: May 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2011 appellant filed a timely appeal from an August 23, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established that he sustained a traumatic injury in the
performance of duty on June 22, 2011.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 23, 2011 decision, OWCP received additional evidence. However,
the Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20
C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58
ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On July 5, 2011 appellant, then a 43-year-old distribution process worker, filed a
traumatic injury claim alleging that on June 22, 2011 he sustained left knee pain with some
swelling due to pulling orders and getting up on the forklift. On the back of the form, the
employing establishment noted that it was unknown whether an injury was sustained in the
performance of duty as he did not report the incident until 12 days after it allegedly occurred.
By correspondence dated July 18, 2011, OWCP informed appellant that the evidence of
record was insufficient to support his claim. Appellant was advised as to the medical and factual
evidence required and given 30 days to submit this information.
In response to OWCP’s request for additional evidence, appellant submitted office
medical notes, work restrictions, objective testing and factual evidence. He noted that he was
pulling orders in Building 59 when he felt his left knee start to get tight. Appellant tried
stretching it, but it did not help. When he went to get up on the forklift he felt a pop behind his
left knee. As to why he waited 12 days to report the incident, appellant stated that when he saw
his physician on June 27, 2011 he was told that he had patellofemoral syndrome for which there
was no known cause.
In OWCP’s medical treatment notes dated July 1 to August 3, 2011, Dr. Daniel P. Hely, a
treating Board-certified orthopedic surgeon, provided physical findings and a medical history.
On July 7, 2011 he noted no effusion and a stable ligament on examination and diagnosed
resolving knee sprain. Dr. Hely reported a diagnosis of patellar tendinitis symptoms on
August 1, 2011. Cori M. Davis, a certified physician’s assistant completed the notes dated
July 21, 20113 which provided physical findings, noted normal objective testing and diagnosed
left knee pain.
A July 5, 2011 magnetic resonance imaging (MRI) scan of the left knee noted a clinical
history of knee pain, but found no evidence internal derangement of the knee.
In a July 13, 2011 attending physician’s report (Form CA-20), Dr. Hely listed an injury
date of June 22, 2011 and history of left knee pain, which was resolving. He checked “yes” to
the question of whether the diagnosed condition was employment related. Under the explanation
section of the form, Dr. Hely stated that appellant indicated that he had sustained a twisting
injury. He reported that an MRI scan revealed no abnormality.
On August 15, 2011 OWCP received a June 30, 2011 triage note advising that appellant
had called to say that the swelling in his knee had gone down. In a July 12, 2011 duty status
report (Form CA-17), Dr. Don Potter, a treating physician, noted a June 22, 2011 injury,
diagnosed left knee effusion and provided work restrictions.
By decision dated August 23, 2011, OWCP denied appellant’s claim on the grounds that
he did not establish injury as alleged. It found that the evidence was insufficient to establish that
the June 20, 2011 incident occurred as alleged because appellant did not provide a detailed
3

This report was countersigned by a physician, but the signature is illegible.

2

factual statement explaining what took place. Additionally, it found the medical evidence
insufficient to establish that he sustained an injury in the performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.5 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.8 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.9
ANALYSIS
Appellant filed a claim alleging that he sustained a left knee injury on June 22, 2011 in
the performance of duty. He sought medical treatment subsequent to the injury based on a
June 30, 2011 triage note indicating that his knee swelling had gone down. The record also
contains medical notes and a work restriction form dated July 1 to August 3, 2011 which listed
an injury date of June 22, 2011. Appellant completed the form indicating that his injury occurred
on June 22, 2011. He also provided a statement in response to OWCP’s July 18, 2011 letter
providing more detail on how the injury occurred. The employing establishment stated that it
was unknown as to whether the injury was employment related as appellant had waited 12 days
before informing it of the incident. OWCP denied his claim for a traumatic injury on the basis
that he had provided no supporting evidence that the incident occurred as alleged.
The Board finds that appellant has submitted sufficient evidence to establish the June 22,
2011 employment incident. Appellant provided a consistent history of injury on his claim form
and in his statement. He was engaged in pulling orders and getting on a forklift. Appellant also
4

5 U.S.C. § 8101 et seq.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.

3

sought medical treatment contemporaneous with the alleged injury.
The employing
establishment does not dispute the employment activity in which he was engaged at the time of
the alleged injury. It only noted the delay in reporting the incident. The Board finds that there
are no inconsistencies so as to cast serious doubt on the occurrence of the June 22, 2011
employment incident.
The Board finds, however, that the medical evidence of record is not sufficient to
establish that a left knee condition resulted from the June 22, 2011 employment incident. The
only medical evidence of record is Dr. Hely’s July 13, 2011 form report. This report provided a
diagnosis of left knee pain which was resolving and checked “yes” to the question of whether it
was employment related. It is well established that a physician’s opinion on causal relationship
that consists of checking “yes” to a form question is of diminished probative value.10 Dr. Hely
did not describe the employment incident other than noting it was a twisting incident. The
remaining medical notes from him, the MRI scan report and duty status report from Dr. Potter
fail to provide a history of the employment injury or a physician’s opinion explaining how
appellant sustained an injury to his left knee as a result of the accepted June 22, 2011 incident.
None of the reports contain any rationale or explanation of the mechanism of injury arising from
the employment incident on June 22, 2011.11
The notes from Mr. Davis, the physician’s assistant, are of no probative value as he is not
a physician under FECA.12
Thus, appellant has failed to establish that he sustained a left knee injury due to the
June 22, 2011 employment incident
OWCP advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. As appellant has failed to submit any probative medical evidence
establishing that he sustained an injury in the performance of duty on June 22, 2010 he has failed
to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established that the employment incident occurred at
the time, place and in the manner alleged. The Board further finds that he failed to submit
sufficient medical opinion evidence to establish a left knee condition.

10

See Cecelia M. Corley, 56 ECAB 662 (2005).

11

See S.E., Docket No. 08-2214 (issued May 6, 2009); S.D., 58 ECAB 713 (2007); Cecelia M. Corley, id. (where
the Board found that a medical opinion not fortified by medical rationale is of little probative value).
12

5 U.S.C. § 8101(2); see also A.C., Docket No. 11-1800 (issued March 21, 2012).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 23, 2011 is affirmed, as modified.
Issued: May 25, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

